Citation Nr: 0012438	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  89-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
conversion reaction.

2.  Entitlement to a temporary total (100 percent) rating for 
hospitalization from April 14 to May 19, 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active military service from October 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1988 rating decision by the Department of 
Veterans Affairs (VA) Baltimore Regional Office (RO) that 
denied an evaluation in excess of 30 percent for conversion 
reaction and entitlement to a temporary total rating based on 
VA hospitalization.

This case was before the Board in February 1990 at which time 
it was remanded to the RO for further development of the 
evidence, to include a VA psychiatric examination.  A 
psychiatric examination was conducted in June 1994 at the VA 
Medical Center in Perry Point, Maryland where the veteran was 
domiciled.  This matter was again remanded by the Board in 
February 1996 for continuing development, to include another 
psychiatric evaluation to determine the exact nature and 
severity of the veteran's service-connected neuropsychiatric 
disability.  In September 1996, the veteran underwent a VA 
medical examination.  The Board is satisfied that all 
requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence does not show that her service-connected 
conversion reaction, as opposed to other nonservice-connected 
mental disability, produces either considerable social and 
industrial impairment, or occupational and social impairment 
that due to service-connected conversion reaction causes 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The veteran's VA hospitalization from April 14 to May 19, 
1988 was primarily for treatment of organic dementia and 
delusional disorder, without treatment required in excess of 
21 days for symptoms of her service-connected conversion 
reaction.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for conversion reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (1999).  

2.  The schedular criteria for a temporary total rating for a 
period of hospitalization from April 14 to May 19, 1988 have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reveals that by rating decision in July 1946, the 
RO granted service connection for hysteria with multiple 
somatic complaints and assigned a 30 percent evaluation 
effective January 4, 1946.  The RO based its decision on her 
service medical records and clinical findings from VA 
hospitalization in February 1946 for treatment of 
"psychasthenia."  The diagnosis was psychoneurosis.  

VA medical examination in December 1946 revealed normal 
neurological findings, mild social and industrial capacity, 
and a diagnosis of psychoneurosis, mild conversion reaction.  
By rating decision in January 1947, the RO reduced the 
evaluation from 30 to 10 percent.  

VA medical examination in December 1948 disclosed subjective 
complaints of extreme tension, apprehension, and 
preoccupation and the veteran reported losing time from her 
job due to her disability.  The diagnoses were anxiety 
reaction plus psychogenic somatization reaction, mixed type, 
moderately severe.  

In August 1956, VA neuropsychiatric examination and reported 
subjective complaints of shoulder, back, and neck pain that 
caused the veteran to feel "fidgety."  She frequently 
laughed during the examination; no anxiety or apprehension 
was evident.  The diagnosis was conversion reaction.  

On VA neuropsychiatric examination in August 1961, she 
reported being nervous and feeling jittery, and did not rest 
well.  On mental examination, there was no anxiety or 
apprehension, but when talking about her difficulties, she 
was "very vague and indefinite."  The diagnosis was 
conversion reaction.

VA neuropsychiatric examination in July 1966 revealed 
complaints of depression primarily related to marital 
problems.  On examination, she was listless and multiple 
nervous complaints were noted.  No gross impairment of memory 
and no evidence of psychosis were noted.  The diagnosis was 
chronic conversion reaction.  

By rating decision in August 1966, the RO increased the 
evaluation of the veteran's conversion reaction from 10 to 
30 percent effective March 14, 1966.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951 (1999).  The 30 percent rating is thus protected.

On VA medical examination in November 1973, bouts of mental 
blackouts were noted that caused periods of disorientation.  
No psychotic symptoms, such as delusions, hallucinations, or 
ideas of reference were noted.  It was noted that the 
diagnosis of conversion reaction was somewhat dubious at that 
time.  Symptomatology was more in line with anxiety reaction 
with some resumed basis of accuracy, not the hysterical type.  
Diagnoses were anxiety reaction, chronic, manifested by 
inability to work steadily, some feeling of a physical 
disability, with a history of blackouts.  

VA medical examination in March 1974 revealed a diagnosis of 
chronic anxiety reaction.  VA neurologic examination in March 
1974 disclosed an impression of temporal lobe seizures.  

VA medical examination in July 1984 disclosed reports of 
emotional turmoil; the diagnosis was acute psychosis 
(organic).  Noted during VA psychiatric examination in July 
1984 were thoughts of persecution by organized crime and 
feelings of acute danger.  Her thoughts were considered 
illogical delusional psychotic.  Her speech was rambling and 
it was hard to interrupt her to get details or clarification.  
Severe memory deficits pointed to an organic brain syndrome 
possibly due to arteriosclerosis.  Objective symptoms of 
conversion reaction could not be elicited.  

On VA medical examination in March 1985 it is noted that the 
veteran was extremely vague and displayed a tangential 
manner.  She rambled from one topic to another and delusions 
and ideas of reference were numerous.  Noted are several 
examples of ideas she expressed, such as thoughts of a former 
roommate tapping her phone and shots she was given by guards 
at the Canadian border that paralyzed her brain.  The 
neuropsychologist reported that the test results were 
consistent with a diagnosis of paranoid schizophrenia.  

An August 1985 report from a Board of Three Psychiatrists 
noted that the veteran was interviewed in January 1985, was 
referred for psychological testing and neurological 
evaluation, the latter of which she did not report.  The lack 
of a neurological evaluation and treatment made a definitive 
psychiatric diagnosis impossible.  It was the unanimous 
opinion of the Board that the diagnosis was atypical 
psychosis, possibly related to temporal lobe EEG 
abnormalities, as demonstrated in 1974.  Such diagnosis was 
reported to be unrelated to the conversion reaction diagnosed 
in service.  

From April to June 1988, VA hospitalization records reveal 
complaints by the veteran's family that she was increasingly 
irrational in her behavior.  Her thought content revealed 
paranoid delusions.  Her mood was indifferent, her affect 
labile, and her intellectual function was somewhat impaired 
by circumstantiality.  On psychological testing, frontal lobe 
impairment was found.  The diagnoses were degenerative 
dementia with paranoid delusional thought content.

The veteran was admitted to nursing home care from June to 
November 1988.  She was alert and oriented, but had marked 
paranoid and delusional fixations.  The diagnosis was 
paranoid delusional disorder.  VA progress notes, extending 
from June to November 1988, reflect treatment generally for 
alternative thought process, degenerative dementia, paranoid 
delusions, and hallucinations.   

In August 1990, the veteran was hospitalized for one month 
for dementia and paranoid schizophrenia.  From August 1990 to 
January 1991, she was admitted to VA Medical Center (MC) in 
Perry Point at which time she was diagnosed with dementia.  
VA outpatient records, extending from July 1991 to January 
1992 reveal a history of chronic schizophrenia and dementia.

An October 1991 report from the VAMC in Perry Point reveals 
symptoms and treatment of progressive Alzheimer's disease 
with delusional features and dementia with schizophrenia.  VA 
examination in October 1992 revealed diagnoses of 
schizophrenia, paranoid type and dementia, probably 
Alzheimer's type, mild.

VA medical examination in June 1994 disclosed a history of 
schizophrenia disorder, paranoid type.  On examination, the 
veteran talked in an articulate manner, but was unable to 
remember the details of recent and old events.  She stated 
she did not trust anyone and did not get along well with 
people in her residence.  She complained about danger and 
insecurity.  Diagnoses were schizophrenia, paranoid type 
(under partial remission) and dementia, Alzheimer's type.

VA medical examination in September 1996 disclosed the 
veteran's history of paranoid schizophrenia.  The diagnosis 
was history of paranoid schizophrenia with dementia, 
moderate, Alzheimer's type.  

VA mental examination in June 1997 disclosed objective 
findings of latent speech, mild to moderate cognitive 
impairment, limited insight and judgment, impaired short-term 
memory, euthymic mood, flat affect, poor calculation ability, 
word finding difficulties; no paranoid ideation or 
hallucinations were elicited.  The diagnoses were paranoid 
states, delusional disorder, mixed, and mild to moderate 
cognitive impairment.  

VA medical examination in February 1998 revealed marked 
memory difficulties and reports of constant hallucinations.  
She had no idea where she was or the time it was and could 
not remember any objects after five minutes.  Further, her 
speech was totally irrelevant and illogical.  She did not 
appear depressed or anxious, and she was not sleep impaired.  
The diagnosis was paranoid schizophrenia.  

VA medical opinion in December 1998 revealed that the only 
abnormalities in the veteran's mental status examinations, 
prior to 1984, that would possibly support a diagnosis of a 
psychotic process are in the 1961 examination where her 
answers to questions concerning her disorder were described 
as "very vague and indefinite," and the 1956 examination 
where it was described that she "frequently laughed."  
Otherwise, the examiner noted that the examinations revealed 
a goal-directed individual with logical thought processes.  
The examiner observed that in 1974, she was diagnosed with 
temporal lobe seizures and that she did not appear for 
follow-up neurological evaluation.  There was no evidence 
that she had ever had a trial of an anticonvulsant.  Also, 
the examiner agreed with the clinical findings from the 1985 
Board of Three Psychiatrists to the effect that there was 
likely no connection between the 1945 conversion reaction 
disorder diagnosis and the psychotic disorder diagnosed in 
1984.  

On VA review of the veteran's claims file in February 1999, 
the examiner noted the veteran's episodes of losing track of 
time and prior electroencephalogram findings that disclosed a 
diagnosis of temporal lobe disorder.  The examiner gave an 
opinion that such episodes were more in keeping with fugue 
states rather than temporal lobe epilepsy, and that there was 
no medically determinable neurologic disorder.  

Analysis

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 30 percent for 
conversion reaction and whether she is entitled to a 
temporary total (100 percent) rating for hospitalization from 
April 14 to May 19, 1988.  In light of the veteran's 
contentions that her service-connected conversion reaction 
disorder has increased in severity, she has established a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective November 
7, 1996.  The Court has held that where the law changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

Under the new rating criteria for conversion disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9424 (1999), a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress; or it is the case that 
the veteran's symptoms are controlled by continuous 
medication.

Under this diagnostic code, a 30 percent disability 
evaluation is appropriate where there are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss. 

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  

A rating of 100 percent under this diagnostic code is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Under the criteria in effect prior to November 7, 1996, a 
30 percent evaluation is warranted for conversion reaction 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment. 38 C.F.R § 4.132, Diagnostic Code 9402 (1988).  

An evaluation of 50 percent requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms so as to result in considerable 
industrial impairment.  

The next higher evaluation of 70 percent under the former 
criteria provides that the veteran must present evidence of a 
severely impaired ability to establish and maintain effective 
or favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  

The maximum rating available under this diagnostic code is 
100% and is warranted where attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, this rating is 
merited where there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  

In this case, the clinical evidence of record does not 
demonstrate that a disability evaluation in excess of 
30 percent is warranted for the veteran's conversion reaction 
under either the former or the current regulations.  
Specifically, the medical evidence does not support that 
symptomatology associated with her various other psychiatric 
diagnoses relates to her active service or her service-
connected conversion reaction.  For example, during VA 
examination in November 1973, it was noted that a diagnosis 
of conversion reaction was somewhat doubtful and that 
symptomatology was more in line with a diagnosis of anxiety 
reaction.  Likewise, in examination in July 1984, clinical 
findings of conversion reaction were not elicited.  Also, in 
August 1985, a Board of Three Psychiatrists diagnosed 
atypical psychosis, which was possibly related to temporal 
lobe EEG abnormalities; however, they concluded that such 
diagnosis was not related to her service-connected conversion 
reaction.  Further, on VA medical opinion in 1998, the 
examiner agreed with the August 1985 opinion to the effect 
that likely there was no connection between the diagnosis in 
1945 of conversion disorder and the subsequent organic 
psychotic disorder diagnosed in 1984.  

Essentially, the clinical evidence of record does not reflect 
that any of the veteran's psychiatric symptoms are 
attributable to her service-connected conversion reaction.  
While the record makes clear that she suffered from symptoms 
such as depression, anxiety, schizophrenia, and paranoia, the 
medical opinions of record have consistently related those 
symptoms to nonservice-connected disabilities.  As indicated 
above, none of the evidence of record indicates that the 
veteran's conversion reaction was productive of occupational 
and social impairment with reduced reliability and 
productivity.  Again, the only psychiatric symptomatology 
mentioned was attributed to nonservice-connected causes.  
Thus, an evaluation of the next higher rating, i.e., 
50 percent, is not shown to be warranted under the current 
criteria.

Moreover, the veteran's mental disorder does not warrant a 
rating of 50 percent under the former criteria.  
Specifically, the clinical data of record primarily relate to 
psychiatric disabilities other than conversion reaction and 
there is no evidence that points to conversion reaction 
productive of considerable impairment in establishing or 
maintaining effective or favorable relationships or 
industrial impairment.  Thus, an rating in excess of 
30 percent also is not warranted under the prior rating 
criteria.

Overall, the evidence does not provide a basis for the award 
of a 50 percent evaluation under either rating criteria.  
Based on a thorough review of the evidence in the claims 
file, and for the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for 
conversion reaction under either the schedular criteria in 
effect prior to November 7, 1996, or the revised criteria 
effective on and after that date.  In essence, given the 
absence of any objective medical evidence of symptomatology 
associated with the veteran's service-connected conversion 
reaction, a disability rating in excess of 30 percent cannot 
be justified.

Temporary Total Rating

Under the provisions of 38 C.F.R. § 4.29 (1999), a veteran is 
entitled to a temporary total (100 percent) disability rating 
when it is established that a service-connected disability 
has required VA hospital treatment, or treatment in an 
approved hospital, for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability in excess of 21 days.  Here, the veteran asserts 
that she is entitled to a temporary total rating based on her 
VA hospitalization from April 14 to May 19, 1988.  

While the record does support that she was hospitalized for a 
period in excess of 21 days during that period of time, the 
evidence of record does not support that hospitalization was 
due to her service-connected disability.  That is, from April 
14 to May 19, 1988, she was not being treated for conversion 
reaction.  Rather, at admission, the diagnosis was paranoid 
delusional disorder and at discharge, the diagnoses were 
organic dementia and organic delusional disorder, which are 
not service-connected disabilities in this instance.  In a 
summary of her past psychiatric history, the examiner merely 
noted her service-connected conversion reaction.  Overall, 
there is no clinical evidence to show that during VA 
hospitalization from April to May 1988, she complained of or 
was treated at anytime for her service-connected conversion 
reaction.  Further, even if she were treated for her 
conversion reaction during that period of VA hospitalization, 
there is nothing to substantiate that her service-connected 
disability required hospitalization in excess of 21 days.  In 
view of the lack of evidence to support VA hospitalization 
for a period in excess of 21 days for service-connected 
conversion reaction, the veteran is not entitled to a 
temporary total rating for the period from April 14 to May 
19, 1988.  


ORDER

An evaluation in excess of 30 percent for conversion reaction 
is denied.

A temporary total rating for hospitalization from April 14 to 
May 19, 1988 is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

